— Order unanimously affirmed without costs. Memorandum: Defendant failed to demonstrate that there has been a material change in her ability *1078to be financially self-supporting since her divorce. Because the material facts regarding defendant’s ability to be self-supporting were not disputed, Supreme Court did not err in denying, without a hearing, defendant’s motion for a modification of the spousal maintenance portion of the judgment of divorce (see, Hofmeister v Hofmeister, 120 AD2d 802; cf., De Paolo v De Paolo, 104 AD2d 631). We further conclude that the court did not abuse its discretion in awarding counsel fees to defendant. (Appeals from Order of Supreme Court, Erie County, Whelan, J. — Maintenance.) Present — Callahan, J. P., Green, Balio, Fallon and Davis, JJ.